             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:18-cv-00188-MR

JAMES C. MCNEILL,               )
                                )
              Plaintiff,        )
                                )
vs.                             )                     ORDER
                                )
MARQUHNE BENJAMIN JOHNSON, )
et al.,                         )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER comes before the Court sua sponte.

      Trial has been set in this prisoner civil rights action for the term

beginning on January 11, 2021. [See Doc. 76]. To facilitate a resolution of

this case before that time, the parties may request a judicial settlement

conference before the Magistrate Judge. See LCvR 16.3(d)(2). The parties

shall inform the Court, within 30 days, whether they will be requesting a

judicial settlement conference in this matter.

      IT IS, THEREFORE, ORDERED that the parties shall notify the Court,

within 30 days of this Order, whether they are requesting a judicial settlement

conference.                    Signed: October 23, 2020

      IT IS SO ORDERED.




        Case 3:18-cv-00188-MR Document 81 Filed 10/23/20 Page 1 of 1
